Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Election/Restrictions
Applicant’s election without traverse of Species VI, Figs. 37-42 in the reply filed on 8/22/2022 is acknowledged.
Claims 7, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Claim Objections
Claims 5-7, and 13 are objected to because of the following informalities: (i) Claim 5, line 2, “a one of the end caps” should be “one of the end caps”; (ii) Claim 13, line 1, “the rotatable bar” should be “the rotating bar”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "release lever part of a structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the lever arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0352938 to Sonney in view of USP 10231540 to Hong, and US 2015/0327676 to Chang.
Sonney discloses (Claim 1). A drawer slide latch and release mechanism, comprising: a release lever 110, the release lever part of a structure including a tab for engagement with a catch, an outer member of the drawer slide, the tab of the structure including the release lever positionable within the catch with the release lever in a first position, and the tab of the structure including the release lever positioned free of the catch with the release lever in a second position, different than the first position; and a rotating bar 10 coupled to an arm 98, the rotating bar 10 including a manipulable surface for use 10in displacing the manipulable surface, to cause rotation of the rotating bar, the arm positioned to engage the release lever on rotation of the rotating bar so as to move the release lever to the second position; (Claim 2). The drawer slide latch and release mechanism of claim 1, wherein the arm 98 is coupled to the rotating bar so as to rotate with the rotating bar, with the arm 98 dimensioned to contact the 15release lever 110 on rotation of the rotating bar; (Claim 4). The drawer slide latch and release mechanism of claim 1, wherein the rotating bar 10 is mounted horizontally within end caps 20,22; (Claim 205). The drawer slide latch and release mechanism of claim 4, wherein the arm 10 is within a volume defined by one of the end caps; (Claim 6). The drawer slide latch and release mechanism of claim 5, wherein the release lever 110 extends into the volume defined by the one of the end caps 20,22; (Claim 8). The drawer slide latch and release mechanism of claim 4, wherein at least one of the end caps 20,22 includes an exterior surface 60,62,64 that serves as a rotational stop for the rotating bar 10; (Claim 59). The drawer slide latch and release mechanism of claim 8, wherein the exterior surface of the end cap 20,22 that serves as the rotational stop for the rotating bar includes a rounded or curved portion (such as shown in Fig. 2); (Claim 10). The drawer slide latch and release mechanism of claim 9, wherein the exterior surface of the end cap 20,22 that serves as the rotational stop for the rotating bar includes a convex curved 10surface; (Claim 11). The drawer slide latch and release mechanism of claim 8, wherein the exterior surface of the end cap that serves as the rotational stop for the rotating bar is a continuous surface; (Claim 12). The drawer slide latch and release mechanism of claim 11, wherein the rotational stop is a rotational stop for the rotating bar when the lever arm is in the second position; (Claim 1513). The drawer slide latch and release mechanism of claim 5, wherein the rotatable bar is coupled to a further arm, the further arm positioned to contact an interior surface of the one of the end caps such that the interior surface of the one of the end caps serves as a rotational stop for the rotating bar.
The differences being that Sonney fails to clearly disclose the limitations in (i) Claim 1 of the release lever pivotably mounted to a web of an inner member of a drawer slide, the catch is of the outer member of 5the drawer slide; (ii) Claim 1 of displacing the manipulable surface towards a drawer to which the drawer slide is to be mounted; (iii) Claim 3.
Regarding (i) and (iii), Hong discloses a drawer slide latch and release mechanism comprising (such as shown in Figs. 2-4): a release lever 131 pivotably mounted to a web of an inner member 130 of a drawer slide, the release lever part of a structure including a tab 131b for engagement in a catch 111 of an outer member 110 of 5the drawer slide, the tab 131b of the structure including the release lever 131 positionable within the catch 111 with the release lever in a first position, and the tab of the structure including the release lever positioned free of the catch with the release lever in a second position, different than the first position; wherein the catch 111 is formed of a cutout in a web of the outer member 110 (such as shown in Fig. 3).  
Regarding (ii), Chang shows that it is well known in the art to provide a drawer slide latch and release mechanism with a rotating bar  36 coupled to an arm 32, the rotating bar including a manipulable surface for use in displacing the manipulable surface towards a drawer to which a drawer slide is to be mounted, to cause rotation of the rotating bar 36.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Hong and Chang, to modify Sonney to include the limitations in (i) Claim 1 of the release lever pivotably mounted to a web of an inner member of a drawer slide, the catch is of the outer member of 5the drawer slide; (ii) Claim 1 of displacing the manipulable surface towards a drawer to which the drawer slide is to be mounted; (iii) Claim 3 of wherein the catch is formed of a cutout in a web of the outer member in order to increase the overall versatility of the drawer slide latch and release mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
September 2, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637